

Exhibit 10(a)60


DEFINED CONTRIBUTION RESTORATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 2


THIS INSTRUMENT, executed this 15th day of December, 2011, but made effective
January 27, 2011, constitutes the Second Amendment of the Defined Contribution
Restoration Plan of Entergy Corporation and Subsidiaries (As Amended and
Restated Effective January 1, 2009) (the “Plan”).


All capitalized terms used in this Amendment No. 2 shall have the meanings
assigned to them in the Plan unless otherwise herein defined.


Pursuant to Section 10.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of
January 27, 2011, the Plan is hereby amended as follows:


1.  
The last sentence of Plan Section 1.02 is amended in its entirety to read as
follows:



Notwithstanding the foregoing, the term “Administrator” shall for Plan
administrative purposes include the office of the senior-most System officer
with responsibility for Human Resources and Administration, to whom the
Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.


 
2.
Plan Section 1.15 is amended in its entirety to read as follows:



 
1.15
“Investment Funds” shall mean, at the discretion of the senior-most System
officer with responsibility for Human Resources and Administration, the several
T. Rowe Price investment funds from time to time available under the Savings
Plan (but excluding Tradelink unless, and until such time as, approved by the
senior-most System officer with responsibility for Human Resources and
Administration as an Investment Fund), Common Stock, and/or any other
investments that the senior-most System officer with responsibility for Human
Resources and Administration may from time to time thereafter establish for
purposes of this Plan after consideration of the costs associated with, and the
flexibility granted by, such investments, which investments shall be used as a
basis for determining the value credited to a Participant’s Account.




IN WITNESS WHEREOF, the Personnel Committee has caused this Second Amendment to
the Defined Contribution Restoration Plan of Entergy Corporation and
Subsidiaries (As Amended and Restated Effective January 1, 2009) to be executed
by its duly authorized representative on the day, month, and year above set
forth, but effective January 27, 2011.


ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative


 
 
/s/ E. Renae Conley
E. Renae Conley
Executive Vice-President,
Human Resources and Administration
